In an action (1) to recover damages for the conversion of chattels and (2) to recover rental value of such chattels prior to conversion, order granting motion of defendant to open his default reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The moving papers contained no factual showing that there was a defense to either cause of action, and the conduct of the defendant, after the default and before the motion to open it, in removing his property beyond the reach of the plaintiff, his creditor, shows bad faith warranting the denial of the motion in the exercise of sound discretion. Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.